                                                                   Case 19-12369-KBO         Doc 19       Filed 07/01/20     Page 1 of 6


                                                                                              Claim Register
                                                                                              In re Dura G.P.
                                                                                            Case No. 19-12369
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                      660      1/3/2020    Dura G.P.                 $0.00                            $0.00                         $0.00             $0.00
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                                            593      1/3/2020    Dura G.P.         $67,762.80                                        $8,895.36                         $76,658.16
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                                 757      1/6/2020    Dura G.P.                                                          $44,717.78                         $44,717.78
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                                 793      1/6/2020    Dura G.P.        $148,433.12                                                                        $148,433.12
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               860      1/6/2020    Dura G.P.                 $0.00                  $105,811,286.74                                 $105,811,286.74
APERAM STAINLESS SERVICE & SOLUTIONS USA, LLC
6775 CENTER DR.
STERLING HEIGHTS, MI 48312                                       306     12/20/2019 Dura G.P.          $143,013.99                                                                        $143,013.99
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                                  1013    2/19/2020 Dura G.P.            $36,016.51         $2,414.96                                                        $38,431.47
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              847      1/6/2020    Dura G.P.           $2,794.11                                       $1,000.84                          $3,794.95




                                                                                                  Page 1 of 6
                                                                   Case 19-12369-KBO         Doc 19       Filed 07/01/20   Page 2 of 6


                                                                                              Claim Register
                                                                                              In re Dura G.P.
                                                                                            Case No. 19-12369
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                          330     12/23/2019 Dura G.P.           $70,733.54                                      $287,065.88                      $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                          331     12/23/2019 Dura G.P.           $70,733.54                                      $287,065.88                      $357,799.42
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                             398     12/27/2019 Dura G.P.                                            $25,000.00                                        $25,000.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              853      1/6/2020    Dura G.P.           $5,750.00                                                                         $5,750.00
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                                393     12/30/2019 Dura G.P.           $11,545.56                                                                         $11,545.56
Complete Prototype Services c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                               505      1/2/2020    Dura G.P.         $47,565.00                                                                         $47,565.00
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              814      1/6/2020    Dura G.P.        $120,331.60                                                                       $120,331.60
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              810      1/6/2020    Dura G.P.         $24,653.00                                                                         $24,653.00
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                              880      1/6/2020    Dura G.P.         $24,127.38                                                                         $24,127.38
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                               510      1/2/2020    Dura G.P.           $1,409.60                                         $870.50                         $2,280.10
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                               511      1/2/2020    Dura G.P.           $1,409.60                                         $870.50                         $2,280.10



                                                                                                  Page 2 of 6
                                                                       Case 19-12369-KBO         Doc 19       Filed 07/01/20   Page 3 of 6


                                                                                                  Claim Register
                                                                                                  In re Dura G.P.
                                                                                                Case No. 19-12369
                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                      Current Priority Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                        Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                       Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                          Amount                                           Amount
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                  809      1/6/2020    Dura G.P.           $2,755.80                                                        $5,511.60        $8,267.40
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                                  794      1/6/2020    Dura G.P.         $19,643.70                                                                         $19,643.70
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                                    539      1/3/2020    Dura G.P.         $10,789.00                                                                         $10,789.00
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                                           319     12/23/2019 Dura G.P.          $504,439.85                                      $505,015.17                     $1,009,455.02
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                           574      1/3/2020    Dura G.P.        $396,092.55                                       $43,456.85                      $439,549.40
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                                  813      1/6/2020    Dura G.P.           $6,190.49                                                                         $6,190.49
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                          618      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                          663      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 533      1/3/2020    Dura G.P.      $1,212,716.19                                                                      $1,212,716.19

                                                                                                      Page 3 of 6
                                                                       Case 19-12369-KBO         Doc 19       Filed 07/01/20     Page 4 of 6


                                                                                                  Claim Register
                                                                                                  In re Dura G.P.
                                                                                                Case No. 19-12369
                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                      Current Priority Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                        Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                       Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                          Amount                                           Amount
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 534      1/3/2020    Dura G.P.        $637,280.02                                                                       $637,280.02
HIBSHMAN SCREW MACHINE PROD
P.O. BOX 138
UNION, MI 49130-0138                                                 653      1/6/2020    Dura G.P.           $1,784.76                                                                         $1,784.76
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                                  195     12/12/2019 Dura G.P.             $1,684.80                                                                         $1,684.80
KELLER USA INC
2168 CAROLINA PLACE DR
FORT MILL, SC 29708                                                  797      1/6/2020    Dura G.P.         $12,623.91                                                                         $12,623.91
Lawrence County Advocate
P.O. Box 308
Lawrenceburg, TN 38464                                               1042     5/4/2020    Dura G.P.           $3,890.63                                                                         $3,890.63
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                  823      1/6/2020    Dura G.P.           $3,325.00                                                                         $3,325.00
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                                                    647      1/6/2020    Dura G.P.        $186,675.74                                                                       $186,675.74
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                                 744      1/6/2020    Dura G.P.                                              $0.00                        $50,000.00       $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                                                 695      1/6/2020    Dura G.P.                                              $0.00                        $50,000.00       $50,000.00
MEYER LABORATORY, INC
2401 NW JEFFERSON ST
BLUE SPRINGS, MO 64051                                               422     12/30/2019 Dura G.P.                              $1,399.32                                                        $1,399.32




                                                                                                      Page 4 of 6
                                                              Case 19-12369-KBO         Doc 19       Filed 07/01/20   Page 5 of 6


                                                                                         Claim Register
                                                                                         In re Dura G.P.
                                                                                       Case No. 19-12369
                                                                                             Current General                                  Current 503(b)(9)
                                                                                                             Current Priority Current Secured                    Current Admin    Total Current
                Creditor Name and Address                 Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                              Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                 Amount                                           Amount
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         906      1/6/2020    Dura G.P.            $656.92                                                                           $656.92
MOVEMENT SEARCH LLC.
20 W. WASHINGTON ST.
SUITE 14
CLARKSTON, MI 48346                                         438     12/30/2019 Dura G.P.           $22,000.00                                                                         $22,000.00
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         891      1/6/2020    Dura G.P.            $897.50                                                                           $897.50
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         850      1/6/2020    Dura G.P.           $7,789.34                                                                         $7,789.34
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         905      1/6/2020    Dura G.P.        $148,042.54                                       $14,996.10                      $163,038.64
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                        768      1/6/2020    Dura G.P.      $1,484,996.56                                                                      $1,484,996.56
Plast O Foam, Llc c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                          557      1/3/2020    Dura G.P.           $1,678.70                                       $2,669.91                         $4,348.61
PROGRESSIVE FINISHES, INC.
501 INDUSTRIAL ROAD
ALABASTER, AL 35007                                         368     12/27/2019 Dura G.P.                   $0.00                                                                           $0.00
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                       366     12/26/2019 Dura G.P.             $1,143.51                                                                         $1,143.51
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                       371     12/26/2019 Dura G.P.             $8,649.33                                                                         $8,649.33


                                                                                             Page 5 of 6
                                                         Case 19-12369-KBO         Doc 19       Filed 07/01/20   Page 6 of 6


                                                                                    Claim Register
                                                                                    In re Dura G.P.
                                                                                  Case No. 19-12369
                                                                                        Current General                                  Current 503(b)(9)
                                                                                                        Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address           Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                         Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                            Amount                                           Amount
THULE INC
42 SILVERMINE ROAD
SEYMOUR, CT 06483                                      939      1/8/2020    Dura G.P.        $327,079.08                                       $12,995.12                      $340,074.20
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              782      1/6/2020    Dura G.P.        $279,618.55                                                                       $279,618.55
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              988     1/24/2020 Dura G.P.           $299,368.55                                                                       $299,368.55
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                    8      10/30/2019 Dura G.P.             $8,931.14                                                                         $8,931.14
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            620      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    874      1/6/2020    Dura G.P.            $690.00                                                                           $690.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  735      1/6/2020    Dura G.P.                                              $0.00                                              $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   727      1/6/2020    Dura G.P.                                              $0.00                                              $0.00




                                                                                        Page 6 of 6
